Citation Nr: 1738221	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-30 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (CAD), status post coronary artery bypass graft, prior to September 28, 2012.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 28, 2012.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1965 to October 1968.  

These matters come to the Board of Veterans' Appeals (Board) from February 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and San Diego, California, respectively.  

During the pendency of the appeal, a September 2016 RO decision granted an increased 100 percent disability rating for the Veteran's service-connected coronary artery disease (CAD), status post coronary artery bypass graft, effective September 28, 2012.  As that is the maximum rating allowed, the Veteran's claim for increase pertains to the period prior to September 28, 2012.

Moreover, the Board is cognizant that the assignment of a total schedular rating does not categorically render the Veteran's intertwined TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) (West 2014) if a separate disability supports a TDIU independent of the disability with a 100 percent rating).  However, the Veteran does not currently meet the threshold for an award of SMC and his claim for a TDIU rating is premised on his service-connected heart disability only.  Therefore, as the RO has previously awarded a 100 percent disability rating for the Veteran's service-connected CAD from September 28, 2012, his TDIU claim is rendered moot from that date.  


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability for VA purposes.  

2.  Prior to September 28, 2012, the Veteran's coronary artery disease (CAD), status post coronary artery bypass graft, was manifested by no worse than a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

3.  Prior to September 28, 2012, the Veteran was not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for an initial disability rating in excess of 30 percent for CAD, status post coronary artery bypass graft, have not been met prior to September 28, 2012.  38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2016).  

3.  Referral for a TDIU rating prior to September 28, 2012 is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  
The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Hearing Loss  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran claims entitlement to service connection for hearing loss.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

Service treatment records do not document any complaints, treatment, or diagnosis of hearing loss.  Physical examinations, including audiometric testing, upon service enlistment in November 1965 and service discharge in July 1968 do not document a hearing loss disability as defined by VA regulation, see 38 C.F.R. § 3.385; additionally, the Veteran specifically denied any hearing loss within concurrent reports of medical history.  

Although the evidence of record fails to indicate any hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, as noted within the July 2013 VA audiology examination, the Veteran's highly probably in-service noise exposure has been conceded.  However, as discussed above, "[i]n the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  

Significantly, the Veteran is not shown by the probative evidence of record to have a hearing loss disability in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  Although the July 2013 VA examiner diagnosed bilateral mild to moderate hearing loss at 6000 and 8000 Hz, such objective puretone threshold results do not qualify as a hearing loss disability consistent with VA regulation.  Id.  

The Veteran's statements of record regarding his observable symptoms, such as hearing difficulty, are probative evidence, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent such statements attempt to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge, such statements are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Notably, the diagnosis of a hearing loss disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  See 38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing loss disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

In conclusion, the most probative evidence of record weighs against the Veteran's claim of entitlement to service connection for hearing loss, as there is no probative evidence that the Veteran has a current hearing loss disability at any time during the pendency of the claim.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Initial Rating - CAD, Prior to September 28, 2012  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claim on appeal, the Board has considered the claims from the assigned initial effective date, which the Veteran has not appealed.  

The Veteran's coronary artery disease (CAD), status post coronary artery bypass graft, is currently rated as 30 percent disabling from December 3, 2009 and prior to September 28, 2012 under Diagnostic Code (DC) 7005.  38 C.F.R. § 4.104, DC 7005 (2016).  

Thereunder, a 30 percent disability rating is warranted when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.  A 60 percent disability rating is warranted for more than one episode of acute, congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Id.  Finally, a maximum schedular 100 percent disability rating is warranted for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LV dysfunction with an EF of less than 30 percent.  Id.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2) (2016).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.  

Prior to September 28, 2012, the evidence of record documents that the Veteran experienced a myocardial infarction in September 2008.  In October 2008, he underwent a 4-vessel coronary artery bypass graft and aortic valve replacement.  Thereafter, the Veteran's heart condition improved with related treatment following his October 2008 surgery.  

Following the submission of his initial claim of entitlement to service connection for a heart disability in December 2009, the Veteran was afforded a VA heart examination in May 2010.  At that time, he denied chest pain or orthopnea and reported current treatment with prescription medications.  Upon physical examination, the Veteran's heart size was normal, without noted congestive heart failure.  The examiner noted that the Veteran had a stress test in October 2009, one year following his heart surgery, and that he went to stage three which indicated a level of 7 METs without significant limitation from his cardiac disease, which the examiner noted was now overshadowed by his panic attacks.  

Initially, the Board notes that to the extent that private treatment records which document a diminished LVEF of 40 to 50 percent in September and October 2008 would otherwise warrant an increased 60 percent disability rating under DC 7005, see 38 C.F.R. § 4.104, DC 7005, such findings are prior to the appeal period beginning December 3, 2009.  The Board finds that the clinical findings in the May 2010 VA examination report are more probative to the severity of the service-connected disability as of December 3, 2009.  Such finding is supported by the Social Security Administration (SSA) records, which documented the Veteran's cardiac function was much improved after his bypass surgery with aortic valve replacement.  For example, an April 2009 physical residual functional capacity assessment found that it was medically reasonable to project that the Veteran could return to light to full range capacity by September 2009.  

While the lay evidence of record is probative insofar as it reports observable symptoms, including fatigue and dizziness, see Layno, 6 Vet. App. 465, such evidence is not probative to the extent that it asserts that the Veteran's cardiac symptoms are more severe than is contemplated by his initial 30 percent disability rating, as the objective analysis of the severity of the Veteran's service-connected CAD requires medical expertise and diagnostic testing.  See Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  Moreover, to the extent that the Veteran has offered inconsistent statements regarding the varying impact of his service-connected heart disability and his nonservice-connected psychiatric symptoms, his overall credibility is diminished.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In sum, the most probative evidence of record regarding the severity of the Veteran's service-connected CAD, status post coronary artery bypass graft, prior to September 28, 2012, is the May 2010 VA examination report which documents that he achieved a workload of 7 METs.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  This finding made by a medical professional based on testing the Veteran underwent is consistent with the assigned initial 30 percent disability rating.  38 C.F.R. § 4.104, DC 7005.  
Thus, the Board concludes that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for CAD, status post coronary artery bypass graft, prior to September 28, 2012.  
As a preponderance of the evidence is against the award of an increased rating, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert, 1 Vet. App. 49.  

IV.  TDIU Prior to September 28, 2012

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for CAD (rated as 30 percent disabling from December 3, 2009 and as 100 percent disabling from September 28, 2012), tinnitus (rated as 10 percent disabling from December 3, 2009), and a scar from his heart surgery (rated as noncompensable from December 3, 2009).  Based upon the above, the Veteran's current combined 40 percent disability rating from December 3, 2009 and prior to September 28, 2012 does not meet the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  

While failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b); as discussed below, the Board finds that the evidence of record regarding the Veteran's service-connected disabilities does not document that such disabilities precluded the Veteran from securing or following a substantially gainful occupation prior to September 28, 2012, and thus referral for consideration of an extraschedular TDIU rating is not warranted.  The reasons for this determination follow.

The Veteran's December 2010 TDIU application asserts that he is unemployable due to his service-connected heart disability.  Therein, the Veteran reported that he last worked full-time as a manager for Comcast in March 2008, and that his heart disability affected full-time employment beginning in September 2008.  He further reported an educational history of four years of high school, without further education or training.  

A December 2010 statement from the Veteran's spouse asserts that the Veteran is unemployable due to various factors including his weak condition following his heart surgery, depression, anxiety, stress, ringing in his ears, and an inability to concentrate.  

A March 2011 response from the Veteran's previous employer, Comcast, documents that he last worked as a manager in April 2008 without any concessions made for age or disability, after which he was laid off.  

As above, the Board acknowledges that the Veteran is in receipt of SSA disability benefits from September 2008 due to primary chronic ischemic heart disease and secondary affective (mood) disorders.  See Murincsak, 2 Vet. App. 363.  However, it is probative that the Veteran included as part of his SSA disability claim that a psychiatric disorder also impacted his ability to work.  The Veteran is not service connected for a psychiatric disorder, and the Veteran has not claimed service connection for a psychiatric disorder.  As part of the award of SSA disability benefits, SSA included the Veteran's nonservice-connected psychiatric disorder as part of its disability determination when determining that the Veteran was disabled.  

SSA records document the Veteran's cardiac function in particular improved after his bypass surgery with aortic valve replacement, as an April 2009 physical residual functional capacity assessment found that it was medically reasonable to project that the Veteran could return to light to full range capacity by September 2009.  There was a finding within the SSA records that the clinical findings did not support the severity of the Veteran's allegations regarding his heart disability.  As such, SSA records do not support the Veteran's claim of entitlement to a TDIU rating based on his heart disability only prior to September 28, 2012.  

Notably, although an April 2011 statement from the Veteran's private treating physician opines that the Veteran was not able to secure or maintain a gainful occupation as a result of his heart condition, such opinion is of limited probative value, as the physician did not consider the impact of the Veteran's concurrent nonservice-connected psychiatric symptoms, which symptoms, as noted above, were part of the Veteran's claim for SSA disability benefits.  In statements from both the Veteran and his wife that were part of the SSA application, both of them discussed the Veteran's psychiatric symptoms and the impact that they had had on him and his ability to work.  Moreover, upon VA examination in May 2010, the Veteran reported functional impact upon his ability to work in that he would no longer be able to handle the stress of employment after being fired and due to his daily panic attacks.  Such evidence tends to establish that the Veteran's heart disability alone was not the cause of the Veteran's allegation that he was not able to work anymore. 

Finally, the Board notes that the Veteran has made inconsistent reports regarding his education.  For example, in conjunction with his SSA claim, the Veteran reported that he had completed two years of college, which is documented at least twice in the SSA records, but his TDIU application indicates that he finished high school only without any additional education or training.  The SSA application was completed prior to the TDIU application, and thus a reduction in the Veteran's education is not credible.  Such inconsistent statements diminish the Veteran's overall credibility, particularly in connection with his TDIU application, as he signed that application under penalty of perjury.  

Given the above, referral for consideration of a TDIU rating on an extraschedular basis prior to September 28, 2012 is not warranted.  See 38 C.F.R. § 4.16(b).


ORDER

Service connection for bilateral hearing loss disability is denied.  

An initial disability rating in excess of 30 percent for CAD, status post coronary artery bypass graft, prior to September 28, 2012 is denied.  

Referral for an extraschedular TDIU rating prior to September 28, 2012 is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


